Citation Nr: 0713532	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-31 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for cellulitis 
of the lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004.  Although that decision only expressly 
addressed cellulitis of the left leg, the veteran has 
consistently referred to cellulitis of both legs in the 
course of the appeal.  If the record shows the existence of 
an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  Therefore, although not explicitly 
addressed by the RO, the application to reopen a claim for 
cellulitis, as a bilateral condition, is deemed to have been 
denied and appealed, and the issue has been rephrased to 
identify the disability as involving both lower extremities.  

For reasons expressed below, this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further development.  


FINDING OF FACT

Evidence received since a December 1998 Board decision, which 
denied service connection for right leg cellulitis, and a 
January 2002 RO decision, which denied service connection for 
left leg cellulitis, includes evidence which relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for cellulitis of the lower extremities, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for cellulitis of the lower 
extremities.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).   

Service connection for right leg cellulitis was previously 
denied by the Board in a decision dated in December 1998.  
Service connection for left leg cellulitis was previously 
denied by the RO in an April 2000 rating decision, and again 
in January 2002.  Those decisions are final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed 
on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

The appellant's request to reopen his claim was received in 
January 2004.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006). 

In December 1998, the Board denied service connection for 
right leg cellulitis on the basis that chronic cellulitis of 
the right leg was not shown in service or after service, and 
there was no competent evidence linking a current disorder to 
service.  In April 2000, the RO denied service connection for 
left leg cellulitis on the basis that cellulitis in service 
had resolved, and there was no competent evidence of a link 
between the in-service episode and the current cellulitis of 
the left leg.  The January 2002 rating decision, although 
supposed to be a de novo review of the April 2000 rating 
decision, under the VCAA, found that no new and material 
evidence had been received, noting that the in-service 
condition had resolved, and there was no evidence of a 
"lasting condition."  The veteran did not appeal that 
decision.  

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the 1998 Board decision and 
the 2002 rating decision included service medical records, 
which showed that the veteran was hospitalized for treatment 
of cellulitis of the left lower extremity in January 1954.  
Medical records of treatment after service included VA 
medical records showing that the veteran was hospitalized for 
cellulitis of the right leg in September 1996, and, for the 
2002 decision, records of treatment for cellulitis of the 
left leg in December 1999 and January 2000.  

Evidence received since these decisions includes medical 
records dated from 2003 to 2004 showing the veteran's 
treatment for cellulitis in both lower extremities.  A 
September 2003 VA treatment record shows that the veteran 
said he was first treated for cellulitis in 1954, and that he 
had been treated for the condition on multiple occasions 
since that time.  In addition, J. Gregory, M.D., wrote, in a 
letter dated in January 2005, that the veteran had been 
treated for cellulitis of both legs, and that he had a 
diagnosis of "intermittent chronic cellulitis."  

This medical evidence of a chronic cellulitis and the 
veteran's statements that he was first treated for cellulitis 
in 1954, and that the condition has recurred on multiple 
occasion since then, is neither cumulative nor redundant of 
the evidence of record at the time of the prior final denial 
of the claim.  Moreover, the evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, presence of a chronic disability, and nexus to 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
(The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.)  In this regard, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, showing 
cellulitis in service in 1954, and after service, including 
in 1982, 1996, and 1999, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen the claim for service 
connection for cellulitis of the lower extremities has been 
received; to that extent only, the appeal is granted.


REMAND

Because the claim for service connection for cellulitis of 
the lower extremities has been reopened with the submission 
of new and material evidence, additional assistance in 
developing evidence pertinent to the veteran's claim must be 
provided, as well as further notification.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
Specifically, must be provided all notification under 38 
U.S.C.A. §§ 5102, 5103, and 5103A for the reopened claim.  
See also 38 C.F.R. § 3.159.  

In addition, because the 1998 and 2000 decisions found the 
veteran's claims to be not well-grounded, and the 2002 
decision found no new and material evidence, the veteran has 
never been accorded a full de novo decision in connection 
with any of his cellulitis claims, with application of the 
VCAA.  In view of the medical evidence of cellulitis in 
service; the veteran's statements that the condition has 
recurred since then; and the current diagnosis of chronic 
intermittent cellulitis, he must be afforded an examination, 
which includes a claims file review by the examiner.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); Charles v. Principi, 
16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Additionally, in an authorization 
form dated in June 2001, the veteran seemed to indicate that 
he may have been treated for the condition in 1958, 1977, 
and/or 1980.  The veteran should be asked to more clearly 
identify whether he was treated for cellulitis on some or all 
of these occasions, and if so, where; the RO should obtain 
any sufficiently identified records, if available.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service cellulitis 
of the lower extremities.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the veteran should 
be notified of the evidence and 
information necessary to substantiate his 
reopened claim.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim, 
provide information regarding assigned 
ratings and effective dates.

2.  Ask the veteran to clarify whether he 
was treated for cellulitis in 1958, 1977, 
and/or 1980, and if so, to identify the 
doctor or VA facility that provided the 
treatment.  Ask him to the authorize the 
release of any private medical records.  
Obtain any available records sufficiently 
identified by the veteran.  

3.  Schedule the veteran for an 
appropriate VA examination to identify the 
nature and etiology of cellulitis of the 
lower extremities, to include whether a 
current or recurrent cellulitis disability 
is etiologically related to the inservice 
cellulitis treated in January 1954.    The 
entire claims folder and a copy of this 
REMAND must be made available the 
physician.  

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
reopened claim for service connection for 
cellulitis of both lower extremities on a 
de novo basis.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


